DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-16, in the reply filed on 11/16/2021 is acknowledged.  Claims 17-20 have been canceled. Claims 21-24 are added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “wherein the first dielectric sidewall structure has a different thickness than the second dielectric sidewall structure” must be shown or the feature(s) canceled from the claims 4 and 16.  No new matter should be entered.
The “first dielectric sidewall structure” (defined in claim 2) is identified as element 126 in Fig. 1M of the specification of the instant application and the “second dielectric sidewall structure” is 124.  However, this element 126 is not shown to have different thickness than 124.  
On the same note, the portion of fins 104 in Fig. 1K protected by the gate and spacer 124 during the etching described in [0023] of the specification should have the same sidewall as the outer sidewall of the spacer 124. 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first dielectric sidewall structure has a different thickness than the second dielectric sidewall structure” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 4 and 16 recite “wherein the first dielectric sidewall structure has a different thickness than the second dielectric sidewall structure”. This “first dielectric sidewall structure” is identified as element 126 in Fig. 1M of the specification.  The formation of this element 126 is described in [0026]-[0027] of the specification. In these paragraphs, the sidewall 126 is formed by filling the recess in Fig. 1L and etched back by a directional etch. The portion of the material underneath the spacer 124 is protected from the directional etch (see [0027] of the specification).  In other words, the spacer 124 is used as the etch mask.  This yields the sidewall 126 to have the same thickness 124. So the specification does not have support for the first dielectric sidewall structure to have different thickness than the second dielectric sidewall structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein a thickness of the second dielectric sidewall structure has a thickness that is different than that of the first dielectric sidewall structure within a range of 0-3 nanometers”.  Since the range of the difference includes 0 nm, which occurs when there is no difference, it is unclear whether the first dielectric sidewall structure has thickness that is the same or different than the thickness of the second dielectric sidewall structure.  For the purpose of examination, it is interpreted that the “difference” includes the value 0, which is when the two thicknesses are the same.  Please note that this interpretation will be used for all claims to be consistent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (US 2020/0286891 A1).
Regarding claim 1, Subramanian teaches a semiconductor structure (device in Figs. 3A-3G of Subramanian) comprising: 
a first set of fin structures (left two fins 302 in Fig. 3B of Subramanian);
a second set of fin structures (right two fins 302 in Fig. 3B of Subramanian);
a dielectric stack (308-310-312 as shown in Fig. 3B) positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface (top surface of 308-310-312) at substantially a same level as top surfaces (top surface of fins 302) of the first and second sets of fin structures, the dielectric stack comprising: 
a first dielectric material (308) conforming to a bottom and sides of the dielectric stack; 
a second dielectric material (312) along a top surface of the dielectric stack; and 
a third dielectric material (310) in a middle of the dielectric stack; and 
a gate structure (340 in Fig. 3F) positioned over the first set of fin structures, the second set of fin structures and the dielectric stack.  
Regarding claim 21, Subramanian teaches a semiconductor structure (device in Figs. 3A-3G of Subramanian) comprising: 
a first fin structure (left two fins 302 in Fig. 3B of Subramanian); 
a second fin structure (right two fins 302 in Fig. 3B of Subramanian); 
a dielectric stack (308-310-312 as shown in Fig. 3B) positioned between the first fin structure and the second fin structure, the dielectric stack having a top surface (top surface of 308-310-312) at substantially a same level as top surfaces (top surface of fins 302) of the first and second fin structures, the dielectric stack comprising: 
a first dielectric material (308) conforming to a bottom and sides of the dielectric stack; 
a second dielectric material (312) along a top surface of the dielectric stack; and 
a third dielectric material (310) in a middle of the dielectric stack; and 
a gate structure (340 in Fig. 3F) positioned over the first fin structure, the second fin structure, and the dielectric stack.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian, as applied to claim 1 above, and further over in view of Ching et al. (US 2019/0067445 A1).
Regarding claim 2, Subramanian teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the gate structure comprises: a second dielectric sidewall structure (gate sidewall spacers of the gate electrode is an implicit part of a gate structure) on sidewalls of an upper portion of the gate structure.  
But Subramanian does not teach wherein the gate structure comprises: a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure.
Ching teaches a finfet device. The device comprises a gate structure (130 in Fig. 8 of Ching) extending over and between a plurality of fins (see Fig. 8 of Ching); a sidewall structure (112 in Fig. 9A of Ching) over the sidewalls of the gate and the fins, wherein the sidewall structure comprises: a first dielectric sidewall structure (portion of spacer 112 on sidewalls of the portion of gate electrode 130 between the fins) on sidewalls of a lower portion (portion of gate electrode 130 between the fins) of the gate structure and a second dielectric sidewall structure (portion of sidewall spacer 112 that is above the top surface of the fins) on sidewalls of an upper portion (portion of gate electrode 130 that is above the fins) of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacers next to the gate structure as according to Ching in order to fully protect the gate electrode and to reduce electrical short to the gate electrode.
Regarding claim 3, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein a top surface of the first dielectric sidewall structure is at a same level as the top surface of the dielectric stack (as combined in claim 2, the first dielectric sidewall structure extends from the top surface of STI 305 of Subramanian to the level of the top surface of the fins 302).  
Regarding claim 4, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein the first dielectric sidewall structure has a different thickness than the second dielectric sidewall structure (please see the interpretation of “different” in 112b rejection above.  Thus, if the two portions of the spacer has the same thickness, which is when the difference between their thicknesses is 0 nm, then it is interpreted that they have different thicknesses).  
Regarding claim 6, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein a thickness of the second dielectric sidewall structure has a thickness that is different than that of the first dielectric sidewall structure within a range of 0-3 nanometers (the two portions of spacers 112 of Ching have the same thicknesses so their difference is 0 nm).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Ching, as applied to claim 2 above, and further over in view of Lee et al. (US 2018/0151564 A1).
Regarding claim 5, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 2, but does not teach wherein the first dielectric sidewall structure has a thickness within a range of about 4-10 nanometers.  
Figs. 2A-2C of Lee).  The gate spacer (132) has thickness in a range from 5 to 40nm (see [0049] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the spacer 112 of Subramanian-Ching to have thickness in the range from 5 to 40nm, as disclosed by Lee, since this is known range of spacer thickness for a finfet device.
As incorporated, since the claimed ranges of 4-10 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the thickness of the first dielectric sidewall structure to be in a range of about 4-10 nanometers.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian, as applied to claim 1 above, and further over in view of Hafez et al. (US 2019/0304971 A1).
Regarding claim 7, Subramanian teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein the first dielectric material includes at least one of SiN, SiCN, SiOC, HfO2, ZrO2, HfAlOx, HfSiOx, and Al203.  
950 in Fig. 9A-9C of Hafez).  The gate endcap isolation structure comprises: a first dielectric material (lower dielectric portion 952 in Fig. 9B) conforming to a bottom and sides of the dielectric stack; a second dielectric material (954) along a top surface of the dielectric stack; and a third dielectric material (956) in a middle of the dielectric stack.  The first dielectric material is made of silicon nitride (952 is the same as layer 928, which is made of silicon nitride, as described in [0086] of Hafez); the second dielectric material is made of hafnium oxide (as described in [0086] of Hafez); the third dielectric material is made of silicon oxide (as described in [0087] of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the dielectric stack of Subramanian as according to Hafez.  The material choice is a known solution to a known structure in the art.
Regarding claim 8, Subramanian teaches all the limitations of the semiconductor structure of claim 7, and also teaches wherein the second dielectric material includes a different one of at least one of SiN, SiCN, SiOC, HfO2, ZrO2, HfAlOx, HfSiOx, and Al203 (as combined above, the second dielectric material is hafnium oxide).  
Regarding claim 9, Subramanian teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein the third dielectric material comprises an oxide material.  
Hafez teaches a finfet device with a gate endcap isolation structure (950 in Fig. 9A-9C of Hafez).  The gate endcap isolation structure comprises: a first dielectric lower dielectric portion 952 in Fig. 9B) conforming to a bottom and sides of the dielectric stack; a second dielectric material (954) along a top surface of the dielectric stack; and a third dielectric material (956) in a middle of the dielectric stack.  The first dielectric material is made of silicon nitride (952 is the same as layer 928, which is made of silicon nitride, as described in [0086] of Hafez); the second dielectric material is made of hafnium oxide (as described in [0086] of Hafez); the third dielectric material is made of silicon oxide (as described in [0087] of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the dielectric stack of Subramanian as according to Hafez.  The material choice is a known solution to a known structure in the art.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian, as applied to claim 1 above, and further over in view of Park et al. (US 2019/0067115 A1).
Regarding claim 10, Subramanian teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a height of the fin structures is greater than 50 nanometers.  
Park teaches a finfet device (Figs. 1 of Park).  The fin structure has fin height ranging from 40 nm to 150 nm and pitch of 20nm to 100 nm (see [0072] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fin structure to have fin height ranging from 40 nm to 150 nm as disclosed by Lee.  This is typical dimensions of fin structures in the art.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 11, Subramanian teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a pitch of the fin structures is less than 24 nanometers.  
Park teaches a finfet device (Figs. 1 of Park).  The fin structure has fin height ranging from 40 nm to 150 nm and pitch of 20nm to 100 nm (see [0072] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fin structure to have fin pitch in the range of 20nm to 100 nm, as disclosed by Lee.  This is typical dimensions of fin structures in the art.
As incorporated, since the claimed ranges of 24 nm or less "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the pitch of the fin structure to be in a range of 24 nanometers or less.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).

Claims 12-13, 15-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Ching.
Regarding claim 12, Subramanian teaches a semiconductor structure (device in Figs. 3A-3G of Subramanian) comprising: 
a first set of fin structures (left two fins 302 in Fig. 3B of Subramanian); 
a second set of fin structures (right two fins 302 in Fig. 3B of Subramanian); 
a dielectric stack (308-310-312 as shown in Fig. 3B) positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface (top surface of 308-310-312) at substantially a same level as top surfaces (top surface of fins 302) of the first and second sets of fin structures;
a gate structure (340 in Fig. 3F) positioned over the first set of fin structures, the second set of fin structures and the dielectric stack, wherein the gate structure comprises: a second dielectric sidewall structure on sidewalls of an upper portion of the gate structure (gate sidewall spacers of the gate electrode is an implicit part of a gate structure).  
But Subramanian does not explicitly teach the gate structure comprises: a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure.
Ching teaches a finfet device. The device comprises a gate structure (130 in Fig. 8 of Ching) extending over and between a plurality of fins (see Fig. 8 of Ching); a sidewall structure (112 in Fig. 9A of Ching) over the sidewalls of the gate and the fins, portion of spacer 112 on sidewalls of the portion of gate electrode 130 between the fins) on sidewalls of a lower portion (portion of gate electrode 130 between the fins) of the gate structure and a second dielectric sidewall structure (portion of sidewall spacer 112 that is above the top surface of the fins) on sidewalls of an upper portion (portion of gate electrode 130 that is above the fins) of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacers next to the gate structure as according to Ching in order to fully protect the gate electrode and to reduce electrical short to the gate electrode.
Regarding claim 13, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 12, and also teaches wherein the dielectric stack comprises: 
a first dielectric material (308 in Fig. 3B of Subramanian) conforming to a bottom and sides of the dielectric stack; 
a second dielectric material (310 in Fig. 3B) along a top surface of the dielectric stack; and 
a third dielectric material (312) in a middle of the dielectric stack.  
Regarding claim 15, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 12, and also teaches wherein a top surface of the first dielectric sidewall structure is at a same level as the top surface of the dielectric stack (as combined in claim 12, the first dielectric sidewall structure extends from the top surface of STI 305 of Subramanian to the level of the top surface of the fins 302).  
Regarding claim 16, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 12, and also teaches wherein the first dielectric sidewall structure has a different thickness than the second dielectric sidewall structure (please see the interpretation of “different” in 112b rejection above.  Thus, if the two portions of the spacer has the same thickness, which is when the difference between their thicknesses is 0 nm, then it is interpreted that they have different thicknesses).  

Regarding claim 22, Subramanian teaches all the limitations of the semiconductor structure of claim 21, but does not teach wherein the gate structure comprises a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure.  
Ching teaches a finfet device. The device comprises a gate structure (130 in Fig. 8 of Ching) extending over and between a plurality of fins (see Fig. 8 of Ching); a sidewall structure (112 in Fig. 9A of Ching) over the sidewalls of the gate and the fins, wherein the sidewall structure comprises: a first dielectric sidewall structure (portion of spacer 112 on sidewalls of the portion of gate electrode 130 between the fins) on sidewalls of a lower portion (portion of gate electrode 130 between the fins) of the gate structure and a second dielectric sidewall structure (portion of sidewall spacer 112 that is above the top surface of the fins) on sidewalls of an upper portion (portion of gate electrode 130 that is above the fins) of the gate structure.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacers next 
Regarding claim 23, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 22, and also teaches wherein the gate structure further comprises a second dielectric sidewall structure (portion of sidewall spacer 112 that is above the top surface of the fins in the incorporation of Ching’s teaching into Subramanian in claim 22 above) on sidewalls of an upper portion of the gate structure.  
Regarding claim 24, Subramanian in view of Ching teaches all the limitations of the semiconductor structure of claim 23, and also teaches wherein a top surface of the first dielectric sidewall structure is at a same level as the top surface of the dielectric stack (as combined in claim 22, the first dielectric sidewall structure extends from the top surface of STI 305 of Subramanian to the level of the top surface of the fins 302).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art does not disclose or fairly suggest a semiconductor structure with a dielectric sidewall structure satisfying “wherein the first dielectric sidewall structure comprises a different material than the second dielectric sidewall structure” along with other limitations of claim 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Examiner, Art Unit 2822